GAS 2450 (Rcv. 09/1 |) Judgment in a Criminal Casc for Rcvocations

 

UNITED STATES DISTRICT COURT

Southern District of Georgia
Savannah Division

JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

UNITED STATES OF AMERICA

V.

Rashamel Bradford
Case Number.' 4210CR00258-2

USM Number: 16606-021

_Laura G. Hastay

Defcnda.nt’s Attomey

THE DEFENDANT:
admitted guilt to violation of mandatory and standard conditions of the term of supervision.

l:l was found in violation ofconditions(s) 77 7 j after denial ofguilt.

The defendant is adjudica d guilty of these offenses:

 
    
  
 
 

Vio|ation Number Nature of Violation Violation Ended
Ch
(_\_J _The defendant failed to refrain from the unlawful use of a controlled substance December 13, 2017
N “((rnandatory condition).
§§ u_The defendant associated with a person engaged in criminal activity and August 15, 2018
Cfassociated with a person convicted of a felon and was not granted permission to
k_f:` ;do so {standard condition).
:)- 5
fé:qdant 1 enced as provided in Page 2 of this judgment The sentence is imposed pursuant to the Sentencing Refonn
m m co
..._ r;:
cm m
C"‘-J ____‘
c)

The defendant has not violated Vio|ation Numbers 2, 3 and 5, and is discharged as to such.

it is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residencc,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment arc fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances

November 154 201,8 , , ___ vi ,,,,
Last Four Digits of Defendant’s Soc. Sec: 3743 Dal€ OflmPGSilifm Ofludgmcnf

Defendant’s Year ofBirth: 1991 gigl*ml*umomdgc __' iii

 

City and State of Defendant’s Residence:
William T. Moore, Jr.
Savannah, Georgia Judge, U.S. DiStriCt Court

Name anJudgc 7 7
_ ke'£/j,£/__O_/é _ is

Date

 

GAS 2450 (Rev. 09/1 l) _ludgment in a Criminal Case for Revocations

 

.ludgment_ Page 2 of 2

DEFENDANT: Rashamc| Bradford
CASE NUMBER: 4:1OCR00258-2

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a

total term of: 7 months.

|:l The Court makes the following recommendations to the Bureau of Prisons:

|Xl The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:
[l at l:l a.m. l:l p.m. on

 

l:l as notified by the United States Marshal.

l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l before2 p.m. on ¢v*i 7 Wm___ WW*M__

l:l as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Oftice.

RETURN

1 have executed this judgment as follows:

at

Defendant delivered on to

 

with a certified copy of this judgment

I

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UN|TED STATES MARSHAL

